            Case 1:19-cv-12564-MBB Document 52 Filed 12/14/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS and LAWYERS FOR     )
 CIVIL RIGHTS,                     )
                                   )
                    Plaintiffs,    )
                                   )                 C.A. No. 19-12564-MBB
                 v.                )
                                   )
 UNITED STATES DEPARTMENT OF       )
 HOMELAND SECURITY, IMMIGRATION )
 AND CUSTOMS ENFORCEMENT,          )
                                   )
                    Defendants.    )
                                   )
                                   )


                                  JOINT STATUS REPORT

       The parties have made significant progress since the last status conference. Consistent with

the Court’s orders, the parties met and conferred regarding the outstanding requests and reached

agreements on the majority of those requests. Defendants report that all searches for the Gang

Profiling Request have now been tasked out to the relevant departments, with the exception of

Parts 2 and 3, which relate to correspondence with HSI Special Agent Sean Connolly. The parties

are continuing to discuss those two requests in good faith and believe that they can reach an

agreement in the near future. The parties request that the Court set a further status conference in

January 2021, by which time the parties hope to have reached an agreement on the final two

requests.

       Regarding the production schedule, the parties’ positions are as follows:
            Case 1:19-cv-12564-MBB Document 52 Filed 12/14/20 Page 2 of 6




       I.       Plaintiffs’ Position

       This case has been pending since December 2019. Plaintiffs have worked diligently with

Defendants to refine their searches, but Defendants nonetheless estimate that at their current pace

of 750 pages per month, it will take more than 17 months to complete the production. At that rate,

the parties would be unlikely to complete summary judgment briefing until late 2022. Such an

extended timeline is untenable. Plaintiffs respectfully ask that the Court order Defendants to

review 750 documents, rather than pages, per month, or, in the alternative, order the Defendants

to complete the production by a date certain.

       Thirty minutes prior to the filing deadline for this status report, Defendants took the

position for the first time that the Court lacks the authority to impose a production schedule in this

case as part of a status conference absent a motion for a preliminary injunction. Plaintiffs disagree.

As the Court will recall, the Court has heard arguments and given orders regarding the production

schedule at every status conference since the beginning of this case. See, e.g., Dkt. 34 (setting

deadline for the government to produce policy documents as stated on the record during status

conference).

       II.      Defendants’ Position

       Plaintiffs improperly seek highly extraordinary injunctive relief, through a status report,

that would require a federal agency to process and release documents at speeds that are well beyond

its current capacity, as described in a detailed declaration from the agency’s head FOIA officer.

The Court should deny Plaintiffs’ request for at least the following three reasons.

       First, Plaintiffs’ request violates the federal rules. “A request for a court order must be

made by motion.” Fed. R. Civ. P. 7(b)(1). Here, Plaintiffs seek a court order requiring Defendants

to process and release documents through a status report. If Plaintiffs insist on seeking this relief,




                                                  2
          Case 1:19-cv-12564-MBB Document 52 Filed 12/14/20 Page 3 of 6




they should comply with the federal rules and file a motion. Because they have not done so, the

Court should reject their request at this time.

       Second, Plaintiffs seek a form of highly extraordinary injunctive relief without even

attempting to comply with Rule 65 of the Federal Rules of Civil Procedure or governing case law.

See, e.g., Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (describing requirements

for injunctive relief). At bottom, Plaintiffs seek “affirmative action by the non-moving party in

advance of trial”—a type of injunctive relief that is known as “a mandatory preliminary

injunction.” Braintree Labs., Inc. v. Citigroup Glob. Markets Inc., 622 F.3d 36, 40–41 (1st Cir.

2010) (comparing prohibitory and mandatory injunctions). Yet, Plaintiffs have not even attempted

to demonstrate the necessity for any type of injunction, let alone the highly extraordinary type of

injunction they seek here. Until Plaintiffs support their request in the manner required by Rule 65

and governing case law, the Court should deny their request.

       Third, even if Plaintiffs had filed a motion that attempted the demonstrate the grounds for

the relief they seek (and they did not), their request should be rejected for the reasons described in

Defendants’ declaration filed on August 18, 2020. Doc. # 43. In that declaration, ICE’s head

FOIA officer described in detail why it is difficult for ICE to process and review greater than 500

pages per month. See generally id. Defendants will not rehash those arguments here, other than

to say that they have offered Plaintiffs a potential compromise of processing and reviewing 750

pages per month—a 50% increase. Plaintiffs, however, rejected that compromise. With that

exception, Defendants incorporate their earlier declaration into this status report.

       In addition, Defendants wish to inform the Court that the challenges in processing,

reviewing, and releasing the requested documents in this case—in particular, HSI Special Agent

Sean Connolly’s emails—are not merely matters of staffing. Rather, the challenges with respect




                                                  3
          Case 1:19-cv-12564-MBB Document 52 Filed 12/14/20 Page 4 of 6




to those emails in particular center upon mission integrity as well as the health and safety of Special

Agent Connolly, other special agents, and the public. Special Agent Connolly is on active duty,

which requires that HSI special agents perform an extra level of review over his emails to ensure

that their release would not jeopardize HSI’s law enforcement mission as well as the safety of law

enforcement and the public. Because rushing through that process is ill-advised and potentially

dangerous, Defendants are not able to agree to process more than 750 page per month.

       Lastly, if Plaintiffs want Special Agent Connolly’s emails on a faster timeline, they can

propose reasonable search criteria that would shrink the universal of reviewable emails. As things

stand now, Plaintiffs’ search criteria are unreasonable both in terms of duration and search terms.

Indeed, they seek years of Special Agent Connolly’s emails with numerous search terms (one

particular search has 34 search terms, which is highly unusual). If Plaintiffs propose reasonable

search criteria, there may be no need for this Court to intervene at all.


Date: December 14, 2020                                Respectfully Submitted,


                                                       /s/ Lauren Godles Milgroom_________
                                                       Joel Fleming (BBO# 685285)
                                                       Lauren Godles Milgroom (BBO# 698743)
                                                       Block & Leviton LLP
                                                       260 Franklin St., Suite 1860
                                                       Boston, MA 02110
                                                       (617) 398-5600
                                                       joel@blockesq.com
                                                       lauren@blockesq.com

                                                       Attorneys for Plaintiffs, American Civil
                                                       Liberties    Union      Foundation       of
                                                       Massachusetts and Lawyers for Civil Rights

                                                       Matthew R. Segal (BBO #654489)
                                                       Daniel L. McFadden (BBO #676612)
                                                       American Civil Liberties Union
                                                       Foundation of Massachusetts, Inc.
                                                       211 Congress Street


                                                  4
Case 1:19-cv-12564-MBB Document 52 Filed 12/14/20 Page 5 of 6




                                 Boston, MA 02110
                                 (617) 482-3170
                                 msegal@aclum.org
                                 dmcfadden@aclum.org
                                 Oren Nimni (BBO #691821)
                                 Lawyers for Civil Rights
                                 61 Batterymarch St.
                                 Boston, MA 02110
                                 (617) 988-0606
                                 onimni@lawyersforcivilrights.org


                                 /s/ Jason Weida_______
                                 Jason Weida
                                 Assistant United States Attorney
                                 United States Attorney’s Office
                                 John Joseph Moakley U.S. Courthouse
                                 One Courthouse Way – Suite 9200
                                 Boston, MA 02210
                                 (617) 748-3266
                                 Jason.Weida@usdoj.gov

                                 Attorney for Defendants




                             5
         Case 1:19-cv-12564-MBB Document 52 Filed 12/14/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing will be filed through the electronic filing system of the

Court, which system will serve counsel of record, on December 14, 2020.




                                                     /s/ Lauren Godles Milgroom
                                                     Lauren Godles Milgroom




                                                 6
